Title: To James Madison from William C. C. Claiborne, 7 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


7 July 1804, New Orleans. “The late slight appearance of discontent among the people of Colour, of which in my last letter I advised you, excited some alarm among the white Citizens, and has determined them to have no more meetings, after the one contemplated on tomorrow, and at that I suppose, but few will attend.
“The Louisianians have as little mischief in their dispositions, and as much native goodness as any people, I ever lived among; but unfortunately they are extremely credulous, and their general sentiment and conduct may easily be directed by a few intrigueing designing men: I find also among the Louisianians, a considerable jealousy of their American brothers—viewing themselves as a distant and acquired branch of our family, they seem to think, they are not secure in the affections and confidence of the Government: Of this circumstance also, designing men avail themselves to excite fear and suspicion; but I am persuaded, that a little experience under the American Government, will give rise to very different impressions among the body of the people, and that in a few years the Louisianians will be among the most grateful of our Citizens, and sincere admirers of our Union and Government. I have written you on this day, in order to assure you that the most perfect good order prevails.”
